Van Voorhis, J.
(dissenting). The crux of the question in this ease to be, not that the Labor Relations Board has determined an appropriate bargaining unit for the assistant store managers having the same geographical scope as that for the employees whom they hire and discharge, but rather that it cannot have been the intention of the State Labor Relations Act (Labor Law, art. 20) or of section 17 of article I of the State Constitution to permit such managers to be represented by the same union which represents the employees over whom they have unquestioned supervisory power. The petition should be dismissed.
Peek, P. J., Callahan and Shientag, JJ., concur in decision; Van Voorhis, J., dissents in opinion, in which Cohn, J., concurs.
• Order affirmed, with $20 costs and disbursements. No opinion.